PER CURIAM.
Ron Castro challenges the dismissal of his appeal to the Florida Unemployment Appeals Commission (UAC). The UAC dismissed the appeal upon finding that it was untimely filed. We conclude that the late filing of the notice of appeal deprived the UAC of jurisdiction to consider Mr. Castro’s appeal. See Helms v. Fleetwood Homes of Fla., Inc., 802 So.2d 380 (Fla. 2d DCA 2001) (affirming UAC order affirming appeals referee’s dismissal of appeal as untimely and noting that section 443.151(4)(b)3, Florida Statutes (1995), does not provide for any exceptions). We therefore affirm the dismissal order.
FULMER, SALCINES, and STRINGER, JJ., Concur.